OPINION — AG — ** LEASE LAND — STATE BOARD OF PUBLIC AFFAIRS ** (1) HOUSE BILL NO. 1941, OF THE 38TH LEGISLATURE OF THE STATE OF OKLAHOMA, WHICH AUTHORIZES THE STATE BOARD OF PUBLIC AFFAIRS TO LEASE SPECIFICALLY DESCRIBED PROPERTY OF THE STATE OF OKLAHOMA TO THE CITY OF ADA FOR NINETY-NINE(99) YEARS, FOR THE SOLE CONSIDERATION OF $1.00, IS UNCONSTITUTIONAL, BECAUSE: (A) THE BILL IS AN ATTEMPT TO AMEND AND EXTEND THE PROVISIONS OF 74 O.S. 126.2 [74-126.2], WITHOUT RE ENACTING AND PUBLISHING THE SAME AT LENGTH; THUS VIOLATING THE PROVISIONS OF ARTICLE V, SECTION 57, OF THE OKLAHOMA CONSTITUTION, WHICH PROVIDES THAT NO LAW SHALL BE REVIVED, AND WHICH REQUIRES THAT ANY REVISION, AMENDMENT OR EXTENSION SHALL BE RE ENACTED AND PUBLISHED AT LENGTH, (B) IT CONSTITUTES A SPECIAL LAW, THUS VIOLATING PROVISIONS OF ARTICLE V, SECTION 59 OF THE OKLAHOMA CONSTITUTION, WHICH REQUIRES THAT ALL LAWS HAVE A UNIFORM OPERATION THROUGHOUT THE STATE, AND NO SPECIAL LAW SHALL BE ENACTED. (LEASING OF PUBLIC LANDS, STATUTES, POWER, AUTHORITY, PUBLIC LANDS, BOARD OF PUBLIC AFFAIRS) CITE: 11 O.S. 548.3 [11-548.3](10), 74 O.S. 126.2 [74-126.2], OPINION NO. 81-042, ARTICLE V, SECTION 57, ARTICLE V, SECTION 59 (NEAL LEADER)